 Case 1:20-bk-10132         Doc 10    Filed 03/13/20 Entered 03/13/20 10:27:12              Desc Main
                                      Document     Page 1 of 5


                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF RHODE ISLAND


  IN RE:                                                       Case No. 20-10132 (DF)
  Leda Rodriguez                                               Chapter 7

                 Debtor


MOTION OF RHODE ISLAND HOUSING AND MORTGAGE FINANCE CORPORATION
              FOR RELIEF FROM THE AUTOMATIC STAY

       Rhode Island Housing and Mortgage Finance Corporation (“Lender"), pursuant to

Bankruptcy Code §362(d), moves for relief from the automatic stay in order to permit it to exercise

its rights, as provided to it under its promissory note and security documents, with respect to its

collateral. In support of this motion, the Lender respectfully states as follows:

       1.      Leda Rodriguez (the “Debtor”) has a mailing address of 46 Sterry Street, Pawtucket,

Rhode Island 02860.

       2.      On January 31, 2020, the Debtor filed a chapter 7 petition for relief.

       3.      The Debtor is the owner of certain real estate located at 46 Sterry Street, Pawtucket,

Rhode Island (the “Property”).

       4.      The Lender is the holder of a mortgage on the Property in the original principal

amount of $99,750.00 given by the Debtor to Citizens Mortgage Corporation (the “Mortgage”). The

Mortgage was assigned from Citizens Mortgage Corporation to the Lender.

       5.      The Mortgage secures a note given by the Debtor to Citizens Mortgage Corporation in

the original principal amount of $99,750.00. The Lender is now the holder of the note.

       6.      There is no other collateral securing the obligation owed to the Lender.

       7.      As of the date of the filing of this motion, the amount outstanding on the Loan

obligation was not less than $59,480.69. Such amount is still due and owing to the Lender.
                                                    3
 Case 1:20-bk-10132         Doc 10      Filed 03/13/20 Entered 03/13/20 10:27:12              Desc Main
                                        Document     Page 2 of 5


       8.      There are the following encumbrances on the Property:

             Name                               Lien Type                        Amount of Lien

    Pawtucket Credit Union                       Mortgage                          $137,676.60

     Rhode Island Housing                        Mortgage                          $   59,480.69

              Total                                                                $197,157.29



       9.      According to the Debtor’s Schedules, the Property has a value of $170,000.00.

       10.     As of the date of the filing of this motion, the Mortgage is due for the December 1,

2019 payment and all payments thereafter, for an approximate arrearage amount of $4,177.35,

exclusive of attorney’s fees and costs incurred in connection with this bankruptcy proceeding.

       11.     The next regularly monthly payment is due on April 1, 2020 in the amount of

$1,026.00.

       12.     The Lender is entitled to relief from the automatic stay for cause pursuant to 11

U.S.C. § 362(d)(1) and (2) because the Debtor has failed to remain current with payments to the

Lender and there is no equity in the Property.

       13.     As may be required under federal law, you are hereby informed that this motion is

filed and served by a debt collector.

       WHEREFORE, Rhode Island Housing and Mortgage Finance Corporation, hereby requests

that this Court grant it relief form the automatic stay so that it may exercise its right with respect to

the Collateral identified herein, and such other and further relief as is sought here and that is just.




                                                     3
Case 1:20-bk-10132   Doc 10   Filed 03/13/20 Entered 03/13/20 10:27:12     Desc Main
                              Document     Page 3 of 5




                                      Rhode Island Housing and Mortgage Finance
                                      Corporation,
                                      By its Attorneys,

March 13, 2020                        /s/ Elizabeth A. Lonardo
                                      Elizabeth A. Lonardo, Esquire
                                      Rosen Legal, LLC
                                      85 Douglas Pike, Suite 111
                                      Smithfield, RI 02917
                                      (RI # 7714)
                                      401-749-1029
                                      elonardo@davidrosenlegal.com




                                         3
Case 1:20-bk-10132       Doc 10     Filed 03/13/20 Entered 03/13/20 10:27:12              Desc Main
                                    Document     Page 4 of 5




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF RHODE ISLAND


IN RE:                                                          Case No. 20-10132 (DF)
Leda Rodriguez                                                  Chapter 7

               Debtor



                                             NOTICE

        Within fourteen (14) days after service of the foregoing paper, if served electronically, as
evidenced by the certification, and an additional three (3) days pursuant to Fed. R. Bankr. P.
9006(f) if you were served by mail or other excepted means specified, any party against whom
this paper has been served, or any other party to the action who objects to the relief sought
herein, shall serve and file an objection or other appropriate response to this paper with the
Bankruptcy Court Clerk's Office, 380 Westminster Street, 6th Floor, Providence, RI 02903,
(401) 626-3100. If no such objection or other response is timely filed, the paper will be deemed
unopposed and will be granted unless: (1) the requested relief is forbidden by law; (2) the
requested relief is against public policy; or (3) in the opinion of the Court the interest of justice
requires otherwise.




                                                  4
Case 1:20-bk-10132          Doc 10   Filed 03/13/20 Entered 03/13/20 10:27:12          Desc Main
                                     Document     Page 5 of 5




                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF RHODE ISLAND


IN RE:                                                        Case No. 20-10132 (DF)
Leda Rodriguez                                                Chapter 7

               Debtor



                                 CERITIFCATE OF SERVICE

         I, Elizabeth A. Lonardo, hereby certify that this document was filed through the Court’s

ECF System and will be sent electronically to the registered participants as identified below:

         Christopher Lefebvre

         Gary L. Donahue

         Stacy B. Ferrara

         I further hereby certify that I have on this same date, served a copy of the document on

the following non CM/ECF participants by first class mail, postage prepaid, at the address noted

below:

Leda Rodriguez
46 Sterry Street
Pawtucket, RI 02860

Dated: March 13, 2020                                /s/ Elizabeth A. Lonardo




                                                5
